NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 29, 2019*
                                  Decided August 30, 2019

                                           Before

                            DIANE P. WOOD, Chief Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 19-1516

ROY SMITH,                                          Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Southern District of Indiana,
                                                    Indianapolis Division.
       v.

GREGORY PACHMAYR, et al.,                           No. 1:18-cv-02169-WTL-MPB
    Defendants-Appellees.
                                                    William T. Lawrence,
                                                    Judge.

                                         ORDER

       In this suit under 42 U.S.C. § 1985(3), Roy Smith, an Indiana prisoner, alleges that
state officials conspired to deny him access to state court and deny him equal protection
when they asked a state court to dismiss his appeal from a non-final order. The district
court dismissed his complaint at screening for failure to state a claim. See 28 U.S.C.

       *The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1516                                                                         Page 2

§ 1915A(b). That ruling was correct: Smith had an opportunity in state court to oppose
the motion to dismiss his appeal, and he does not contend that the defendants treat
prisoners differently than non-prisoners who appeal non-final orders. Thus we affirm.

        This suit follows a state-court action that Smith brought against prison officials
for allegedly preventing him from timely filing a petition for a writ of certiorari with the
Supreme Court. During the state-court litigation, Smith moved for summary judgment
and for a hearing. The state trial court denied the motion for a hearing, and Smith
appealed. After the defendants did not respond to his brief on appeal, the Indiana court
of appeals alerted the Indiana Attorney General to respond to Smith’s brief. A Deputy
Attorney General then moved to dismiss the appeal, arguing that the order denying
Smith’s motion for a hearing was not final and appealable. Smith opposed the motion,
but the court of appeals agreed with the state and dismissed the appeal.

        Smith responded with this suit, alleging a violation of his First and Fourteenth
Amendment rights. He contends that by seeking to dismiss his interlocutory appeal, the
Indiana Attorney General and others conspired to deny him equal protection and access
to state court. They did so, Smith alleges, “because” he sued people who “wield[]
Considerable Financial Power and Political Influence.” Smith also contends that the
Attorney General violated his right to due process in the state case by representing
private defendants without the state-law authority to do so. The district court dismissed
the case at screening. See 28 U.S.C. § 1915A(b). It ruled that (1) the Eleventh Amendment
barred claims against the defendants in their official capacities (because official-capacity
defendants are not “persons” under § 1985, see Will v. Mich. Dep’t of State Police, 491 U.S.
58, 71 (1989) (interpreting same language under § 1983)); (2) absolute immunity blocked
claims against the Attorney General and his Deputy; (3) the First Amendment claim
failed because no defendant denied Smith a chance to oppose the motion to dismiss;
and (4) Smith had not alleged a valid equal-protection claim.

       We review de novo the dismissal under 28 U.S.C. § 1915A(b) for failure to state a
claim, taking all well-pleaded facts as true. See Marion v. Columbia Corr. Inst., 559 F.3d
693, 696 (7th Cir. 2009). In doing so, we may take judicial notice of public court records.
See McCree v. Grissom, 657 F.3d 623, 623–24 (7th Cir. 2011).

       On appeal Smith first argues that he adequately pleaded valid constitutional
claims arising from the defendants’ motion to dismiss his state appeal. He contends that
by moving to dismiss his state appeal, they conspired to discriminate against him
because he is a prisoner. But prisoners “are not a protected class” entitled to heightened
equal-protection scrutiny. See United States v. Hook, 471 F.3d 766, 774 (7th Cir. 2006). To
No. 19-1516                                                                           Page 3

state a valid equal-protection claim, Smith needed to allege that the defendants seek to
dismiss interlocutory appeals by prisoners but not by comparable non-prisoners, and
that this differential treatment has no rational relation to a legitimate state interest. See,
e.g., Cochran v. Ill. State Toll Highway Auth., 828 F.3d 597, 601 (7th Cir. 2016). He has not.
Rather, he has alleged that the defendants moved to dismiss his state appeal “because”
they are “influential,” not because he is a prisoner. That is not an allegation of unlawful
discrimination against prisoners. Smith has also failed to state a First Amendment claim
for denial of access to courts. The state-court docket reveals that he moved to strike the
Attorney General’s filing and petitioned for transfer to the Indiana Supreme Court.
Those submissions show that he had continuing access to the courts, precluding any
liability for the defendants. See Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996).

        Next, Smith asserts that the Attorney General and his Deputy denied him due
process in state court by improperly defending prison officials who were private
employees. It is an open question whether absolute immunity shields government
lawyers when defending a civil case, as the lawyers are not “functioning in an
enforcement role analogous to” their role in criminal proceedings. Smith v. Power, 346
F.3d 740, 742 (7th Cir. 2003) (quoting Mendenhall v. Goldsmith, 59 F.3d 685, 691 (7th Cir.
1995)). Even if there were an immunity bar, however, this claim fails because the
allegedly unauthorized representation of the defendants at most amounts to a violation
of state law, and a state’s violation of its own laws does not by itself offend the due
process clause. See Mid-American Waste Sys., Inc. v. City of Gary, 49 F.3d 286, 290 (7th Cir.
1995) (“And the due process clause does not require, or even permit, federal courts to
enforce the substantive promises in state laws and regulations.”); see also Lennon v. City
of Carmel, 865 F.3d 503, 508–09 (7th Cir. 2017).

       Finally, Smith raises a new argument on appeal. He contends that the Attorney
General and his Deputy denied him due process when they sought to represent the
prison officials in state court without filing a motion to intervene under Indiana Trial
Rule of Procedure 24. Apart from the fact that we need not consider new arguments on
appeal, this contention is meritless. Rule 24 applies to intervening parties; it does not
deal with adding or substituting counsel. See, e.g., Citimortgage, Inc. v. Barabas,
975 N.E.2d 805, 812–815 (Ind. 2012). And even if the Attorney General and his Deputy
had run afoul of Rule 24, as we just observed, a violation of state law does not by itself
violate due process. See Lennon, 865 F.3d at 508–09.

                                                                               AFFIRMED